Exhibit 10.10

 

Execution Version

 

 



 

 

ESCROW AGREEMENT



 

ESCROW AGREEMENT (the “Agreement”) executed this 12th day of March, 2018
(“Effective Date”) by and among LBM HOLDINGS LLC, a Pennsylvania limited
liability company (“Secured Party”), THE EXONE COMPANY, a Delaware corporation
(“ExOne”), and THE HUNTINGTON NATIONAL BANK, a national banking association, as
escrow agent (“Escrow Agent”). Secured Party, Depositor and Escrow Agent are
sometimes collectively referred to herein as, the “Parties.”

 

WHEREAS, Secured Party and ExOne seek to appoint Escrow Agent to receive and
hold certain funds to be loaned by the Secured Party to ExOne pursuant to that
certain Credit Agreement dated March 12, 2018 by and between Secured Party and
ExOne (the “Credit Agreement”); and

 

WHEREAS, Escrow Agent has agreed to accept, hold and disburse, as applicable,
the funds deposited with it and the earnings thereon, if any, in accordance with
the terms of this Agreement.

 

NOW THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the Parties hereby agree as follows:

 

     1.APPOINTMENT OF ESCROW AGENT.  Secured Party and ExOne do hereby appoint
Escrow Agent as escrow agent for the purposes described herein, and Escrow Agent
does hereby accept the appointment as escrow agent and agrees to act in
accordance with the terms and conditions described herein. Escrow Agent shall
have all of the rights, powers, duties and obligations provided herein.

 

     2.ESCROW FUND. Simultaneously with the execution and delivery of this
Agreement, Secured Party shall deliver and deposit with Escrow Agent, and Escrow
Agent hereby acknowledges receipt of, the sum of $15,000,000 (the “Escrow
Funds”) to be held in escrow by Escrow Agent and distributed pursuant to and
strictly in accordance with the terms and conditions of this Agreement.  Escrow
Agent shall promptly deposit, invest and reinvest, as applicable, the Escrow
Funds and the proceeds thereof into an account (the “Escrow Account”) as
provided in Section 3 herein below.  Escrow Agent shall release and disburse
Escrow Funds only in accordance with the written instructions as set forth in
“Exhibit A” hereto delivered by ExOne to the Escrow Agent (each, a “Loan
Request”), or as otherwise expressly set forth in this
Agreement.  Notwithstanding anything in this Agreement to the contrary, Escrow
Agent will only release and disburse Escrow Funds which are Collected Funds (as
defined below). For purposes of this Agreement, the term “Collected Funds” shall
mean all funds received by Escrow Agent which have cleared normal banking
channels and are considered to be good funds.  ExOne agrees to deliver a copy of
each Loan Request to the Secured Party simultaneously with the delivery of such
Loan Request to the Escrow Agent.  Any payments of principal made pursuant to
Article 3 [Payments] of the Credit Agreement shall be made to the Escrow Agent
as set forth in Section 3.1 of the Credit Agreement.  Upon receipt of any
payments from the Borrower, the Escrow Agent shall deposit such principal amount
into the Escrow Account and such amounts shall be deemed to be Escrow
Funds.  With respect to any such payments received by Escrow Agent after ten



--------------------------------------------------------------------------------

 

o’clock, a.m., Columbus, Ohio, time, Escrow Agent shall not be required to
deposit such funds until the next day upon which banks in Columbus, Ohio are
open for business.

 

     3.INVESTMENT AND MAINTENANCE OF ESCROW FUND.  Escrow Agent shall invest and
reinvest the Escrow Funds in the Federated Treasury Obligations Fund (Cusip
# 60934N872) until such time an authorized representative of the Secured Party
shall instruct the Escrow Agent in writing, to have the Escrow Funds deposited
in another Qualified Investment. During the term of this Agreement Escrow Agent
shall provide Secured Party with written monthly statements containing the
beginning balance of the Escrow Funds, as well as all principal and income
transactions for the statement period.  Escrow Agent is authorized and directed
to liquidate any and all investments in whole or in part making up the Escrow
Funds as it deems necessary to make any and all payments or distributions
required under this Agreement.  The investment earnings shall not become part of
the Escrow Funds, but shall instead be paid by wire transfer directly to the
Secured Party in arrears on the 2nd business day of each month during the term
of this Agreement.  All amounts transferred to the Secured Party pursuant to
this Section 3 shall be wired to the Secured Lender using the wiring
instructions provided in writing to the Escrow Agent by the Secured Party. All
investment losses shall be charged against the Escrow Funds. Escrow Agent shall
not be liable or responsible for loss in the value of any investment made
pursuant to this Agreement, or for any loss, cost or penalty resulting from any
sale or liquidation of the Escrow Funds. With respect to any Escrow Funds
received by Escrow Agent after ten o’clock, a.m., Columbus, Ohio, time, Escrow
Agent shall not be required to invest such funds or to effect any investment
instruction until the next day upon which banks in Columbus, Ohio are open for
business.  In the event that any or all of the Escrow Funds is of the type which
cannot be invested, or Secured Party expressly request in writing that the
Escrow Funds not be invested, Escrow Agent shall hold and maintain the Escrow
Funds in the Escrow Account.  

 

4."QUALIFIED INVESTMENTS", to the extent permitted by law, means: (i) direct
general obligations of the United States of America; (ii) obligations the timely
payment of the principal of and interest on which is fully and unconditionally
guaranteed by the United States of America; (iii) general obligations of the
agencies and instrumentalities of the United States of America; (iv)
certificates of deposit, time deposits or demand deposits with any bank or
savings institution, including the Escrow Agent or any affiliate thereof,
provided that such certificates of deposit, time deposits or demand deposits, if
not insured by the Federal Deposit Insurance Corporation or the Federal Savings
and Loan Insurance Corporation, are fully secured by obligations described in
clauses (i), (ii) , or (iii) above; or (v) repurchase agreements with any state
or national bank or trust company, including the Escrow Agent or any affiliate
thereof, that are secured by obligations of the type described in clauses (i),
(ii) or (iii) above; provided that such collateral is free and clear of claims
of third parties, that the Escrow Agent or a third party acting solely as agent
for the Escrow Agent has possession of such collateral and a perfected first
priority security interest in such collateral.

 

     5.LIABILITY OF ESCROW AGENT.  Escrow Agent shall not be liable for any
action taken or omitted by it in good faith, including, but not limited to any
loss to the Escrow Funds resulting from the investment(s) or any loss resulting
from the liquidation of any investment(s) prior to such investment’s maturity
date for the purpose of making required disbursements under this Agreement,
except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct directly caused any loss
to ExOne or Secured Party.  Escrow Agent may rely upon any notice, instruction,
request or other

2

 

--------------------------------------------------------------------------------

 

instrument delivered by ExOne or Secured Party, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall believe to be
genuine and to have been signed or presented by the person or parties purporting
to sign the same.  Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein.  In no event shall Escrow Agent be liable for
incidental, indirect, special, consequential or punitive damages (including, but
not limited to lost profits), even if Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.  Escrow
Agent shall not be obligated to take any legal action or commence any proceeding
in connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Agreement or the Credit Agreement, or to appear in, prosecute or
defend any such legal action or proceeding.  

 

Escrow Agent is authorized, in its sole discretion, to comply with orders issued
or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court’s jurisdiction in the matter.  If
any portion of the Escrow Funds is at any time attached, garnished or levied
upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such Escrow Fund or any part thereof, then and in any
such event, Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the Parties or to any other person
or entity by reason of such compliance even though such order, writ, judgment or
decree may be subsequently reversed, modified, annulled, set aside or vacated.

 

     6.RIGHTS AND DUTIES OF ESCROW AGENT.  This Agreement shall represent the
entire understanding of the Parties, and Escrow Agent shall only be required to
perform the duties expressly described herein, and no further duties shall be
implied from this Agreement or any other written or oral agreement by and
between Escrow Agent, ExOne and Secured Party made previous or subsequent to
this Agreement, unless such written amendment to this Agreement is executed by
all Parties hereto and makes specific reference to this Agreement.  Escrow
Agent's sole responsibility shall be for the safekeeping and disbursement of the
Escrow Funds in accordance with the terms of this Agreement.  Escrow Agent may
rely upon any written instructions believed in good faith to be genuine when
signed and presented by the requesting party and shall not have a duty to
inquire or investigate the validity, truth and/or accuracy of any such written
instruction.  Escrow Agent shall not be required to solicit funds from either
ExOne or Secured Party in connection with this Agreement.  Escrow Agent shall be
permitted to execute any and all powers under this Agreement directly or through
its agents and/or attorneys, and shall be allowed to seek counsel from any
professional regarding the construction or performance of this Agreement, or
relating to any dispute involving any party hereto, which professionals shall be
selected at the sole discretion of Escrow Agent. Escrow Agent shall incur no
liability and shall be fully indemnified from any liability whatsoever in acting
in accordance with the opinion or instruction of such professionals.  ExOne
shall promptly pay, upon demand, the reasonable fees and expenses of any such
professionals.  Notwithstanding the foregoing, should Escrow Agent become
uncertain as to its duties under this Agreement, it shall be permitted to (a)
immediately suspend the performance of any obligations (including without
limitation any disbursement obligations) under this Agreement until such
uncertainty shall be resolved to the sole satisfaction

3

 

--------------------------------------------------------------------------------

 

of Escrow Agent or until such duties are expressly defined in a joint writing by
the Parties, and shall only be required to protect and keep the Escrow Funds in
their current investment(s) until such time as a written agreement among the
Parties is executed or a court of competent jurisdiction shall render an order
directing further action, or (b) petition (by means of an interpleader action or
any other appropriate method) any court of competent jurisdiction in any venue
convenient to Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required or permitted by law, pay into such
court, for holding and disposition in accordance with the instructions of such
court, all Escrow Funds, after deduction and payment to Escrow Agent of all fees
and expenses (including court costs and reasonable attorneys' fees) payable to,
incurred by, or expected to be incurred by Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.  Escrow
Agent shall have no liability to ExOne, Secured Party, their respective
shareholders or members, as applicable, or any other person with respect to any
such suspension of performance or disbursement into court, specifically
including any liability or claimed liability that may arise, or be alleged to
have arisen, out of or as a result of any delay in the disbursement of the
Escrow Funds or any delay in or with respect to any other action required or
requested of Escrow Agent. Upon release and disbursement of the Escrow Funds as
set forth in “Exhibit A” hereto, Escrow Agent shall be fully released from any
and all further obligations, except for the provision of written notice to each
of the other Parties, setting forth in such notice the date of release of the
Escrow Funds, the party to whom the Escrow Funds were disbursed and the amount
disbursed, such notification to be in the form of Escrow Agent’s final monthly
statement.  Upon the release and disbursement of the Escrow Funds and the
delivery of the above referenced notification, Escrow Agent shall be released
from any and all duties and obligations with respect to this Agreement and each
of the Parties hereto.

 

     7. TERM OF ESCROW AGREEMENT. The Agreement shall terminate on the
termination or expiration of the Credit Agreement (the “Termination”), provided
that any claims by Escrow Agent against Secured Party or ExOne shall survive the
termination hereof.  Upon the Termination, the Escrow Agent will deliver
all  Escrow Funds in the Escrow Account to the Secured Party.

 

     8.RESIGNATION AND SUCCESSION OF ESCROW AGENT.  Escrow Agent may resign and
be discharged of all duties and obligations under this Agreement by providing
thirty (30) days written notice of such resignation to both ExOne and Secured
Party.  If no successor escrow agent shall have been named upon the expiration
of the thirty (30) days notice period, Escrow Agent shall have no further
obligations hereunder except to hold the Escrow Funds as a depository.  Upon
written notification by Secured Party of the appointment of a successor escrow
agent, Escrow Agent shall promptly deliver the Escrow Funds and all materials
and instruments in its possession which relate to the Escrow Funds to such
successor, and the duties of the resigning Escrow Agent shall terminate in all
respects, and Escrow Agent shall be released and discharged from all further
obligations set forth herein or otherwise created hereby.  Escrow Agent shall
have the right to withhold an amount equal to any amount due and owing to Escrow
Agent, plus any costs and fees incurred by, or expected to be incurred by,
Escrow Agent in connection with the formation, maintenance or termination of
this Agreement.  Any merger, consolidation or the purchase of all or
substantially all of Escrow Agent’s corporate assets resulting in a new
corporate entity shall not be considered a successor for the purposes of this
Agreement, and the Escrow Funds shall be transferred to such entity without
written consent or further action under this Agreement.

 

4

 

--------------------------------------------------------------------------------

 

     9.TERMINATION OF ESCROW AGENT.  Escrow Agent may be discharged from its
duties under this Agreement upon thirty (30) days joint written notice from
ExOne and Secured Party and upon the payment of any and all costs and fees due
to Escrow Agent.  In such event, Escrow Agent shall be entitled to rely upon
each Loan Request as to the disposition and delivery of the Escrow Funds.  Upon
thirty (30) days after receipt of such written notice of termination, if no
successor has been named, Escrow Agent shall immediately cease further action
under this Agreement and shall have no further obligations hereunder except to
hold the Escrow Funds as a depository and to deliver the same to a successor
escrow agent upon written notification by ExOne and Secured Party of the
appointment of a successor escrow agent or in accordance of a court order.

 

      10.The Escrow Agent agrees to accept and act upon instructions or
directions pursuant to this Agreement sent by unsecured e-mail, facsimile
transmission or other similar unsecured electronic methods, provided, however,
that the instructions or directions shall be signed by a person as may be
designated and authorized to sign for the parties to the Escrow, by an
authorized representative of the Corporations, and they shall provide to the
Escrow Agent an incumbency certificate listing such designated persons, which
incumbency certificate shall be amended whenever a person is to be added or
deleted from the listing.  If Corporations elects to give the Escrow Agent
e-mail or facsimile instructions (or instructions by a similar electronic
method) and the Escrow Agent in its discretion elects to act upon such
instructions, the Escrow Agent’s understanding of such instructions shall be
deemed controlling.  The Escrow Agent shall not be liable for any losses, costs
or expenses arising directly or indirectly from the Escrow Agent’s reliance upon
and compliance with such instructions notwithstanding such instructions conflict
or are inconsistent with a subsequent written instruction.  The Corporations
agree to assume all risks arising out of the use of such electronic methods to
submit instructions and directions to the Escrow Agent, including without
limitation the risk of the Escrow Agent acting on unauthorized instructions, and
the risk or interception and misuse by third parties.

      11.FEES. ExOne shall also agree to pay compensation for the services
rendered by Escrow Agent under this Agreement. Compensation for services
rendered by Escrow Agent shall be paid in accordance with the instructions set
forth on “Exhibit B,” and ExOne agrees to pay or reimburse Escrow Agent for any
and all costs and expenses, including reasonable attorney’s fees and expenses,
incurred in connection with the preparation, execution, performance, delivery,
modification or termination of this Agreement. Prior to any final distribution
of the Escrow Funds, Escrow Agent shall be entitled to set-off and deduct from
the Escrow Funds, any of its fees and expenses which are then due and owing.

 

      12.INDEMNIFICATION OF ESCROW AGENT.  From and at all times after the date
of this Agreement, ExOne shall, to the fullest extent permitted by law, defend,
indemnify and hold harmless Escrow Agent and each director, officer, employee,
attorney, agent and affiliate of Escrow Agent (collectively, the “Indemnified
Parties”) from and against any and all actions, claims (whether or not valid),
losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorneys' fees, costs and
expenses) incurred by or asserted against any of the Indemnified Parties from
and after the date hereof, whether direct, indirect or consequential, as a
result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person,
including without limitation ExOne or Secured Party, whether threatened or
initiated, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited

5

 

--------------------------------------------------------------------------------

 

to, any federal or state securities laws, or under any common law or equitable
cause or otherwise, arising from or in connection with the negotiation,
preparation, execution, performance or failure of performance of this Escrow
Agreement or any transactions contemplated herein, whether or not any such
Indemnified Party is a party to any such action, proceeding, suit or the target
of any such inquiry or investigation; provided, however, that no Indemnified
Party shall have the right to be indemnified hereunder for any liability finally
determined by a court of competent jurisdiction, subject to no further appeal,
to have resulted solely from the gross negligence or willful misconduct of such
Indemnified Party. Each Indemnified Party shall, in its sole discretion, have
the right to select and employ separate counsel with respect to any action or
claim brought or asserted against it, and the reasonable fees of such counsel
shall be paid upon demand by ExOne.  The obligations of ExOne under this Section
11 shall survive any termination of this Agreement and the resignation or
removal of Escrow Agent..

 

     13.REPRESENTATIONS and WARRANTIES.  Each of ExOne and Secured Party hereby
makes the following representations and warranties to Escrow Agent, each as to
itself, himself or herself:

 

(a)It is duly organized, validly existing, and in good standing under the laws
of the state of its incorporation or organization, and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

(b)This Agreement has been duly approved by all necessary action, including any
necessary shareholder or membership approval, has been executed by its duly
authorized officers, and constitutes its valid and binding agreement enforceable
in accordance with its terms.

 

(c)The execution, delivery, and performance of this Agreement will not violate,
conflict with, or cause a default under its articles of incorporation, articles
of organization, bylaws, management agreement or other organizational document,
as applicable, any applicable law or regulation, any court order or
administrative ruling or decree to which it is a party or any of its property is
subject, or any agreement, contract, indenture, or other binding arrangement to
which it is a party or any of its property is subject.

 

(d)The applicable persons designated on the Incumbency for the ExOne and Secured
Party hereto have been duly appointed to act as its representatives hereunder
and have full power and authority to execute and deliver any written directions,
to amend, modify or waive any provision of this Agreement and to take any and
all other actions on behalf of ExOne and Secured Party under this Agreement, all
without further consent or direction from, or notice to, it or any other party.

 

(e)No party other than the Parties has, or shall have, any lien, claim or
security interest in the Escrow Funds or any portion thereof.  No financing
statement under the Uniform Commercial Code (other than any financing statement
in favor of the Secured Party) is on file in any jurisdiction claiming a
security interest in or describing (whether specifically or generally) the
Escrow Funds or any part thereof.

 

(f)All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
disbursement of the Escrow Funds.

6

 

--------------------------------------------------------------------------------

 

 

14.USA PATRIOT ACT.  None of Secured Party or ExOne is (or will be) a person
with whom Escrow Agent is restricted from doing business with under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of the
Treasury of the United States of America (including, those persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not engage in any dealings or transactions or otherwise be associated with such
persons.  In addition, Secured Party and ExOne hereby agree to provide Escrow
Agent with any additional information that Escrow Agent deems necessary from
time to time in order to ensure compliance with all applicable laws concerning
money laundering and similar activities. The following notification is provided
to Secured Party and ExOne pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318 (“Patriot Act”):  IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product.  What this means for depositors:  When a depositor opens an account, if
such depositor is an individual, a lender (including Escrow Agent) will ask for
such depositor’s name, taxpayer identification number, residential
address,  date of birth, and other information that will allow the lender to
identify such depositor, and, if such depositor is not an individual, Escrow
Agent will ask for such depositor’s name, taxpayer identification number,
business address, and other information that will allow the lender to identify
such depositor.  Escrow Agent may also ask, if such depositor is an individual,
to see depositor’s driver’s license or other identifying documents, and, if such
depositor is not an individual, to see such depositor’s legal organizational
documents or other identifying documents.  In the event Secured Party or ExOne
violates any of the provisions of the USA Patriot Act and the regulations
thereunder, such event shall constitute a default hereunder and shall entitle
Escrow Agent to exercise all of its rights and remedies at law or in equity,
including but not limited to terminating this Agreement.

 

     15.ILLEGAL ACTIVITIES.  Escrow Agent shall have the right in its sole
discretion to not accept appointment as escrow agent and reject any funds and
collateral from ExOne or Secured Party in the event that Escrow Agent has
reasonable belief to believe that such funds or collateral violate applicable
banking practices or applicable laws or regulations, including but not limited
to the Patriot Act.  In the event of suspicious or illegal activity and pursuant
to all applicable laws, regulations and practices, each of the other Parties to
this Agreement will assist Escrow Agent and comply with any reviews,
investigations and examinations directed against the Escrow Funds.

 

    16. NOTICES.  All communications, notices and instructions required herein
shall be in writing and shall be deemed to have been duly given if delivered by
(a) hand or first class, registered or certified mail, return receipt requested,
postage prepaid, (b) facsimile or electronic transmission if followed by letter
and affirmative confirmation of receipt is received (such facsimile or
electronically transmitted notice to be effective on the date such affirmative
confirmation of receipt is received), or (c) overnight courier (such notice to
be effective the following business day if instructions to deliver such notice
on the next business day are given) and addressed as follows:

7

 

--------------------------------------------------------------------------------

 

 

If to Escrow Agent:

The Huntington National Bank
310 Grant Street, 4th Floor
Pittsburgh, PA  15219
Attention:  John C. Hoffman
Email:  John.C.Hoffmann@huntington.com
Facsimile: (877) 259-7291
Telephone: (412) 227-4839

 

If to Secured Party:LBM Holdings LLC

960 Penn Avenue, Suite 400

Pittsburgh, PA  15222-1300

Attn:  Mark V. Deluzio, Senior Investment Advisor

 

If to ExOne: The ExOne Company

127 Industry Boulevard

North Huntington, PA 15642

Attn: Loretta Benec, General Counsel and Corporate Secretary

 

In the event Escrow Agent shall receive such written instructions and shall
determine pursuant to its sole discretion that verification of such instructions
shall be required, then Escrow Agent shall be permitted to seek confirmation of
such instructions by way of telephone contact to the author of such written
instructions.  Verification of the instructions by the purported author of the
instructions called at the telephone number placed on the instructions shall
serve to verify such instructions.

     17.ASSIGNMENT.  This Agreement shall not be assignable absent written
consent of the Parties.  Any assignment absent written consent shall be deemed
void ab initio, except that the merger or acquisition of all or substantially
all the assets of any of the Parties shall not require written consent, but
shall require written notice to each of the Parties.  Notwithstanding the
foregoing, all covenants contained in this Agreement by or on behalf of the
Parties shall bind and inure to the benefit of such Parties and their respective
heirs, administrators, legal representatives, successors and assigns.

 

     18.MODIFICATION OF AGREEMENT.  This Agreement (including the Exhibits
hereto) shall constitute the complete and entire understanding of the Parties,
and shall supersede any and all prior agreements between or among them.  The
provisions of this Agreement shall not be waived, modified, amended, altered or
supplemented, in whole or in part, except by a writing signed by all the
Parties, which makes specific reference to this Agreement.

 

     19.CHOICE OF LAW; WAIVER OF JURY TRIAL; JURISDICTION.  This Agreement shall
be governed BY and construed AND INTERPRETED in accordance with the laws of the
COMMONWEALTH of PENNSYLVANIA, WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICT OF
LAWS.  each party acknowledges and agrees that any controversy which may arise
under this agreement is likely to involve complicated and difficult issues, and
therefore it hereby irrevocably and unconditionally waives any right it may have
to trial by jury in respect of any

8

 

--------------------------------------------------------------------------------

 

litigation directly or indirectly arising out of or relating to this agreement
or the transactions contemplated hereby.  IT IS THE INTENTION OF THE PARTIES
THAT THE SITUS OF THE ESCROW ACCOUNT SHALL BE ADMINISTERED IN OHIO.

 

Each party irrevocably submits to the jurisdiction of (a) the state courts
located in the Commonwealth of Pennsylvania and (b) the United States District
Courts located in the Commonwealth of Pennsylvania, for the purposes of any
action arising out of this Agreement or any transaction contemplated
hereby.  Each party agrees to commence any such Action either in a United States
District Court located in the Commonwealth of Pennsylvania, or if such action
may not be brought in such court for jurisdictional reasons, in a state court
located in the Commonwealth of Pennsylvania.  Each party further agrees that
service of any process, summons, notice or document by U.S. registered mail to
such party’s respective address set forth in Section 15 shall be effective
service of process for any action in the Commonwealth of Pennsylvania with
respect to any matters to which it has submitted to jurisdiction in this
Section 18.  Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action arising out of this Agreement or the
transactions contemplated hereby in (i) a state court located in the
Commonwealth of Pennsylvania, or (ii) a United States District Court located in
the Commonwealth of Pennsylvania, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action brought in any such court has been brought in an inconvenient
forum.

 

     20.FORCE MAJEURE.  No party to this Agreement shall be liable to any other
party for losses arising out of, or the inability to perform its obligations
under the terms of this Agreement, due to acts of God, which shall include, but
shall not be limited to, fire, floods, strikes, mechanical failure, war, riot,
nuclear accident, earthquake, terrorist attack, computer piracy,
cyber-terrorism, fire, epidemics, delays of common carriers or other acts beyond
the control of the Parties; it being understood that Escrow Agent shall use
commercially reasonable efforts which are consistent with accepted practices in
the banking industry to resume performance as soon as reasonably practicable
under the circumstances.

 

     21. USE OF THE HUNTINGTON NATIONAL BANK NAME.  No party to this Agreement
shall, without the prior written consent of Escrow Agent, publish or print or
cause to be published or printed any printed or other material in any language,
including prospectuses, notices, reports, internet web sites and promotional
material, which mentions “The Huntington National Bank” by name or logo or the
rights, powers, or duties of Escrow Agent under this Agreement.  Notwithstanding
the foregoing, ExOne shall be permitted to use the name of the Escrow Agent for
purposes of all reports, including Forms 10-K, 10-Q and 8-K, registration
statements and prospectuses and other shareholder communications, filed by ExOne
with the Securities and Exchange Commission.

 

     22.EXECUTION.  This Agreement may be executed in several counterparts,
including by electronic delivery, each of which shall be deemed an original, but
such counterparts together shall constitute one and the same instrument.  The
effective date of this Agreement shall be the date it is executed by the last
party to do so.

 

     23.DISPUTE RESOLUTION.  In the event of a dispute under this Agreement, at
Escrow Agent’s sole option, Escrow Agent may take either of the following
actions:

9

 

--------------------------------------------------------------------------------

 

 

(a)Filing an interpleader or other action with a court of competent
jurisdiction;

 

(b)Upon notice by Escrow Agent to ExOne and Secured Party, all and any dispute
and claim relating to any provision hereof or relating to or arising out of this
Agreement shall be settled by arbitration, in accordance with the United States
Arbitration Act (9 USC § 1 et seq.) and the commercial arbitration rules of the
American Arbitration Association.  Judgment upon the award of the arbitrator may
be entered in any court having jurisdiction thereof.  The arbitration shall take
place at a time noticed by the American Arbitration Association regardless of
whether one of the Parties fails or refuses to participate.

 

    24.SEVERABILITY.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability (i) of the offending term or provision in any other situation
or in any other jurisdiction or (ii) of any other term or provision of this
Agreement.

 

     25.Dealings.  Escrow Agent and any stockholder, director, officer or
employee of Escrow Agent may buy, sell, and deal in any of the securities of
ExOne or Secured Party and become peculiarly interested in any transaction in
which ExOne or Secured Party may be interested, and contract and lend money to
ExOne or Secured Party and otherwise act as fully and freely as though it were
not Escrow Agent under this Agreement.  Nothing herein shall preclude Escrow
Agent from acting in any other capacity for ExOne or Secured Party or for any
other entity.  

 

    

26.SECURITY PROCEDURES. In the event any fund release, disbursement, or transfer
instructions are given (other than in writing at the time of execution of this
Agreement or any related or underlying agreement), whether in writing, by
telecopier, electronic transmission, or otherwise, Escrow Agent is authorized to
seek confirmation of such instructions by telephone call-back to the person or
persons designated on “Exhibit D” hereto, and Escrow Agent may rely upon the
confirmation of anyone purporting to be the person or persons so
designated.  The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by Escrow Agent.

 

   27.ESCHEAT. The Parties are aware that under applicable state law, property
which is presumed abandoned may under certain circumstances escheat to the
applicable state.  Escrow Agent shall have no liability to the Parties, their
respective heirs, legal representatives, successors and assigns, or any other
party, should any or all of the Escrow Funds and any proceeds thereof escheat by
operation of law.




10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

THE HUNTINGTON NATIONAL BANK, as Escrow Agent

 

 

By: _/s/ John C. Hoffman________________

 

Its:  Vice President      

 

Date: March 12, 2018

 

 

LBM HOLDINGS LLC,
a Pennsylvania limited liability company

 

 

By: _/s/ Mark V. Deluzio________________

 

Its:   Authorized Representative

 

Date: March 12, 2018

 

 

THE EXONE COMPANY,

a Delaware corporation

 

 

By: _/s/ Brian W. Smith________________

 

Its:  Chief Financial Officer and Treasurer

 

Date: March 12, 2018

 

 

 

11

 

--------------------------------------------------------------------------------

 

Exhibit A

LOAN REQUEST

TO:

The Huntington National Bank
310 Grant Street, 4th Floor
Pittsburgh, PA  15219
Attention:  John C. Hoffman
Email:  John.C.Hoffmann@huntington.com
Facsimile: (877) 259-7291
Telephone: (412) 227-4839

FROM:

THE EXONE COMPANY, a Delaware corporation (the “Borrower”).

RE:

Credit Agreement (as it may be amended, restated, amended and restated, modified
or supplemented, the “Credit Agreement”), dated as of March 12, 2018, by and
among the Borrower, the Guarantors (as defined therein) party thereto, and LBM
Holdings LLC, a Pennsylvania limited liability company (the “Lender”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

1.

Pursuant to Section 2.4 of the Credit Agreement and Section 2 of the Escrow
Agreement, the undersigned Borrower irrevocably requests a new Loan.  Such Loan
shall bear interest as provided under Section 2.7 of the Credit Agreement.

2.

Such Loan is in the principal amount of U.S. $_____________

3.

The proposed Borrowing Date of such Loan is _______________.

4.

The intended use of the proceeds of such Loan is __________________________.

5.

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto:  all of the representations and warranties contained in
Section 4 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct as of such date in all material
respects (unless any such representation or warranty is qualified to
materiality, in which case such representation or warranty is true and correct
in all respects)); no Event of Default or Potential Default has occurred and is
continuing or exists; the making of such Loan shall not contravene any Law
applicable to the Borrower, any other Loan Party, any Subsidiary of the Borrower
or of any other Loan Party or any other Guarantor, or any Lender.

4.

Each of the undersigned hereby irrevocably requests:

 

 

Funds to be wired per the following wire instructions:

U.S. $_________________  Amount of Wire Transfer
Bank Name:  
ABA Number:  
Account Number:  
Account Name:  
Reference:  

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Fee Schedule

 

 

These fees are based upon our current understanding of our duties under of the
above-referenced agreement. The Huntington National Bank reserves the rights to
adjust its fees should its duties change under the agreement.

 

 

 

ACCEPTANCE FEE: None

 

ADVANCE ANNUAL ADMINISTRATION FEE$10,000

 

 

TRANSACTION FEES:

Wire Fee:None

Check Disbursement:None

 

LEGAL FEES: If any, at cost

 

 

INVESTMENT:     An additional $500.00 fee will be added to the Annual
Administration Fee of any account not using one of the investment vehicles used
by The Huntington National Bank for its short-term investments.

 

       The Acceptance Fee and the Advance Annual Administration Fee are payable
upon execution of the escrow documents.  In the event the escrow is not funded,
the Acceptance Fee and all related expenses, including attorneys’ fees remain
due and payable, and if paid, will not be refunded.  Annual fees cover a full
year in advance, or any part thereof, and thus are not pro-rated in the year of
termination. All other fees, if any, will be billed to the client in arrears.

 

 

 

 

 

 

 

 

 

 

 

 